hivelogo.jpg [hivelogo.jpg]


AEROHIVE NETWORKS, INC. - 2014 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
NOTICE OF GRANT AND GRANT AGREEMENT
You have been granted the right to receive Restricted Stock Units, subject to
the terms and conditions of the Aerohive Networks, Inc. 2014 Equity Incentive
Plan (the “Plan”) and this Restricted Stock Unit Agreement, which includes this
Notice of Grant, the Terms and Conditions of Restricted Stock Unit Grant
attached hereto as Exhibit A, and the Terms and Conditions for Participants
outside the U.S. attached hereto as Exhibit B (collectively, the “Grant
Agreement”), set forth below (the “Grant”). Capitalized terms not defined in
this Grant Agreement have the meaning given to them in the Plan.
Participant:                ___________________________________        
Grant Number:            ___________________________________            
Date of Grant:                ___________________________________            
Vesting Commencement Date:    ___________________________________    
Number of Restricted Stock Units
subject to Grant (the
“Shares”):    ___________________________________            


Vesting Schedule:
Subject to accelerated vesting as provided in the Plan, or to the extent set
forth below, the Restricted Stock Units subject to this Grant will vest in
accordance with the following schedule:
[____________________________________________________________________________________.]


Termination:
Your right under the Grant to receive shares of our Common Stock shall only be
with respect to those Restricted Stock Units which have vested as of the date of
your termination as a Service Provider. This Grant is subject to earlier
termination as provided in the Plan, including specifically Section 14(c) of the
Plan.
By our signatures, or by your acceptance of this Grant Agreement via the
Company’s designated electronic acceptance process, you and the Company agree
that this Grant is governed by the terms and conditions of the Plan and this
Grant Agreement, including exhibits hereto, all of which are made an integrated
and single agreement. You confirm that you have had the opportunity to review
the Plan and this Grant Agreement in their entirety and to obtain the advice of
counsel prior to executing this Grant Agreement, and that you fully understand
all provisions of the Plan and Grant Agreement. You further agree to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator of any questions relating to the Plan and Grant Agreement.
.


1
Aeohive – Confidential – Notice of Grant & Grant Agreement (6-2018)

--------------------------------------------------------------------------------

hivelogo.jpg [hivelogo.jpg]


PARTICIPANT:        AEROHIVE NETWORKS, INC.
                                            




                                    
Steve Debenham
VP, General Counsel and Corporate Secretary






2
Aeohive – Confidential – Notice of Grant & Grant Agreement (6-2018)

--------------------------------------------------------------------------------

hivelogo.jpg [hivelogo.jpg]


EXHIBIT A
TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT
1.    Grant. The Company hereby grants to the individual named in the Notice of
Grant (the “Participant”) under the Plan an Award of Restricted Stock Units,
subject to all of the terms and conditions in this Grant Agreement and the Plan,
which is incorporated herein by reference. Subject to Section 19(c) of the Plan,
in the event of a conflict between the terms and conditions of the Plan and the
terms and conditions of this Grant Agreement, the terms and conditions of the
Plan will prevail.
2.    Company’s Obligation to Pay. Each Restricted Stock Unit represents the
right to receive a Share on the date it vests. Unless and until the Restricted
Stock Units will have vested in the manner set forth in Sections 3 or 4,
Participant will have no right to payment of any such Restricted Stock Units.
Prior to actual payment of any vested Restricted Stock Units, such Restricted
Stock Units will represent an unsecured obligation of the Company, payable (if
at all) only from the general assets of the Company. Any Restricted Stock Units
that vest in accordance with Sections 3 or 4 will be paid to Participant (or in
the event of Participant’s death, to his or her estate) in whole Shares, subject
to Participant satisfying any applicable tax withholding obligations as set
forth in Section 7. Subject to the provisions of Section 4, such vested
Restricted Stock Units shall be paid in whole Shares as soon as practicable
after vesting, but in each such case within the period sixty (60) days following
the vesting date. In no event will Participant be permitted, directly or
indirectly, to specify the taxable year of the payment of any Restricted Stock
Units payable under this Grant Agreement.
3.    Vesting Schedule. Except as provided in Section 4, and subject to Section
5, the Restricted Stock Units awarded by this Grant Agreement will vest in
accordance with the vesting provisions set forth in the Notice of Grant.
Restricted Stock Units scheduled to vest on a certain date or upon the
occurrence of a certain condition will not vest in Participant in accordance
with any of the provisions of this Grant Agreement, unless Participant will have
been continuously a Service Provider from the Date of Grant until the date such
vesting occurs.
4.    Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Restricted Stock Units at any time, subject to the terms of the
Plan. If so accelerated, such Restricted Stock Units will be considered as
having vested as of the date specified by the Administrator. The payment of
Shares vesting pursuant to this Section 4 shall in all cases be paid at a time
or in a manner that is exempt from, or complies with, Code Section 409A.
Notwithstanding anything in the Plan or this Grant Agreement to the contrary, if
the vesting of the balance, or some lesser portion of the balance, of the
Restricted Stock Units is accelerated in connection with Participant’s
termination as a Service Provider (provided that such termination is a
“separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to death, and if (x) Participant is a “specified
employee” within the meaning of Section 409A at the time of such termination as
a Service Provider and (y) the payment of such accelerated Restricted Stock
Units will result in the imposition of additional tax under Section 409A if paid
to Participant on or within the six (6) month period following Participant’s
termination as a Service Provider, then the payment of such accelerated
Restricted Stock Units will not be made until the date six (6) months and one
(1) day following the date of


3
Aeohive – Confidential – Notice of Grant & Grant Agreement (6-2018)

--------------------------------------------------------------------------------

hivelogo.jpg [hivelogo.jpg]


Participant’s termination as a Service Provider, unless the Participant dies
following his or her termination as a Service Provider, in which case, the
Restricted Stock Units will be paid in Shares to the Participant’s estate as
soon as practicable following his or her death. It is the intent of this Grant
Agreement that it and all payments and benefits hereunder be exempt from, or
comply with, the requirements of Section 409A so that none of the Restricted
Stock Units provided under this Grant Agreement or Shares issuable thereunder
will be subject to the additional tax imposed under Section 409A, and any
ambiguities herein will be interpreted to be so exempt or so comply. Each
payment payable under this Grant Agreement is intended to constitute a separate
payment for purposes of U.S. Treasury Regulation Section 1.409A-2(b)(2). For
purposes of this Grant Agreement, “Section 409A” means Section 409A of the Code,
and any final U.S. Treasury Regulations and Internal Revenue Service guidance
thereunder, as each may be amended from time to time.
5.    Forfeiture upon Termination of Status as a Service Provider.
Notwithstanding any contrary provision of this Grant Agreement, the balance of
the Restricted Stock Units that have not vested as of the time of Participant’s
termination as a Service Provider for any or no reason and Participant’s right
to acquire any Shares hereunder will immediately terminate.
6.    Death of Participant. Any distribution or delivery to be made to
Participant under this Grant Agreement will, if Participant is then deceased, be
made to Participant’s designated beneficiary, or if no beneficiary survives
Participant, the administrator or executor of Participant’s estate. Any such
transferee must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.
7.    Withholding of Taxes. Notwithstanding any contrary provision of this Grant
Agreement, no certificate representing the Shares will be issued to Participant,
unless and until satisfactory arrangements (as determined by the Administrator)
will have been made by Participant with respect to the payment of income,
employment, social insurance, payroll and other taxes which the Company
determines must be withheld with respect to such Shares. Prior to vesting and/or
settlement of the Restricted Stock Units, Participant will pay or make adequate
arrangements satisfactory to the Company and/or Participant’s employer (the
“Employer”) to satisfy all withholding and payment obligations of the Company
and/or the Employer. In this regard, Participant authorizes the Company and/or
the Employer to withhold all applicable tax withholding obligations legally
payable by Participant from his or her wages or other cash compensation paid to
Participant by the Company and/or the Employer or from proceeds of the sale of
Shares. Alternatively, or in addition, if permissible under applicable local
law, the Administrator, in its sole discretion and pursuant to such procedures
as it may specify from time to time, may permit or require Participant to
satisfy such tax withholding obligation, in whole or in part (without
limitation) by (a) paying cash, (b) electing to have the Company withhold
otherwise deliverable Shares having a Fair Market Value equal to the minimum
amount required to be withheld, (c) delivering to the Company already vested and
owned Shares having a Fair Market Value equal to the amount required to be
withheld, or (d) selling a sufficient number of such Shares otherwise
deliverable to Participant through such means as the Company may determine in
its sole discretion (whether through a broker or otherwise) equal to the amount
required to be withheld. To the extent determined appropriate by the Company in
its discretion, it will have the right (but not the obligation) to satisfy any
tax withholding obligations by reducing the number of Shares otherwise


4
Aeohive – Confidential – Notice of Grant & Grant Agreement (6-2018)

--------------------------------------------------------------------------------

hivelogo.jpg [hivelogo.jpg]


deliverable to Participant. If Participant fails to make satisfactory
arrangements for the payment of any required tax withholding obligations
hereunder at the time any applicable Restricted Stock Units otherwise are
scheduled to vest pursuant to Sections 3 or 4 or tax withholding obligations
related to Restricted Stock Units otherwise are due, Participant will
permanently forfeit such Restricted Stock Units and any right to receive Shares
thereunder and the Restricted Stock Units will be returned to the Company at no
cost to the Company.
8.    Rights as Stockholder. Neither Participant nor any person claiming under
or through Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares will have been issued, recorded
on the records of the Company or its transfer agents or registrars, and
delivered to Participant (including through electronic delivery to a brokerage
account). After such issuance, recordation and delivery, Participant will have
all the rights of a stockholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.
9.    No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE
COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OF RESTRICTED STOCK
UNITS OR ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES
THAT THIS GRANT AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE
VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD,
FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S
RIGHT OR THE RIGHT OF THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR
RETAINING PARTICIPANT) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE
PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.
10.    Address for Notices. Any notice to be given to the Company under the
terms of this Grant Agreement will be addressed to the Company at Aerohive
Networks, Inc., 1011 McCarthy Boulevard, Milpitas, CA 95035, U.S.A. or at such
other address as the Company may hereafter designate in writing.
11.    Grant is Not Transferable. Except to the limited extent provided in
Section 6, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.


5
Aeohive – Confidential – Notice of Grant & Grant Agreement (6-2018)

--------------------------------------------------------------------------------

hivelogo.jpg [hivelogo.jpg]


12.    Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Grant Agreement will be binding upon and inure
to the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
13.    Additional Conditions to Issuance of Stock. If at any time the Company
will determine, in its discretion, that the listing, registration, qualification
or rule compliance of the Shares upon any securities exchange or under any
state, federal or foreign law, the tax code and related regulations or the
consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of Shares to Participant (or his or her
estate) hereunder, such issuance will not occur unless and until such listing,
registration, qualification, rule compliance, consent or approval will have been
completed, effected or obtained free of any conditions not acceptable to the
Company. Where the Company determines that the delivery of the payment of any
Shares will violate federal securities laws or other Applicable Laws, the
Company will defer delivery until the earliest date at which the Company
reasonably anticipates that the delivery of Shares will no longer cause such
violation. The Company will make all reasonable efforts to meet the requirements
of any such state, federal or foreign law or securities exchange and to obtain
any such consent or approval of any such governmental authority or securities
exchange.
14.    Plan Governs. This Grant Agreement is subject to all terms and provisions
of the Plan. In the event of a conflict between one or more provisions of this
Grant Agreement and one or more provisions of the Plan, the provisions of the
Plan will govern. Capitalized terms used and not defined in this Grant Agreement
will have the meaning set forth in the Plan.
15.    Administrator Authority. The Administrator will have the power to
interpret the Plan and this Grant Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Grant Agreement.
16.    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan
or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.
17.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Grant Agreement.
18.    Agreement Severable. In the event that any provision in this Grant
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Grant Agreement.


6
Aeohive – Confidential – Notice of Grant & Grant Agreement (6-2018)

--------------------------------------------------------------------------------

hivelogo.jpg [hivelogo.jpg]


19.    Modifications to the Grant Agreement. This Grant Agreement constitutes
the entire understanding of the parties on the subjects covered. Participant
expressly warrants that he or she is not accepting this Grant Agreement in
reliance on any promises, representations, or inducements other than those
contained herein. Modifications to this Grant Agreement or the Plan can be made
only in an express written contract executed by a duly authorized officer of the
Company. Notwithstanding anything to the contrary in the Plan or this Grant
Agreement, the Company reserves the right to revise this Grant Agreement as it
deems necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A in connection to this
Award of Restricted Stock Units.
20.    Amendment, Suspension or Termination of the Plan. By accepting this
Award, Participant expressly warrants that he or she has received an Award of
Restricted Stock Units under the Plan, and has received, read and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.
21.    Governing Law; Choice of Venue. This Grant Agreement will be governed by
the laws of California without giving effect to the conflict of law principles
thereof. For purposes of litigating any dispute that arises under this Award of
Restricted Stock Units or this Grant Agreement, the parties hereby submit to and
consent to the jurisdiction of the State of California, and agree that such
litigation will be conducted in the courts of Santa Clara County, California, or
the federal courts for the United States for the Northern District of
California, and no other courts, where this Award of Restricted Stock Units is
made and/or to be performed.
22.    Country-Specific Provisions. The Restricted Stock Units shall be subject
to any special terms and conditions set forth for Participant’s country in
Exhibit B. Moreover, if Participant relocates to one of the countries included
in Exhibit B, the special terms and conditions for such country will apply to
Participant, to the extent the Company determines that the application of such
terms and conditions is necessary or advisable for legal or administrative
reasons.
23.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on Participant’s participation in the Plan, on the
Award of Restricted Stock Units and on any Shares issued in settlement of the
Award, to the extent the company determines it is necessary or advisable for
legal or administrative reasons, and to require Participant to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.
24.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant should consult with his or her own personal
tax, legal and financial advisors regarding Participant’s participation in the
Plan before taking any action related to the Plan.
25.    Insider Trading/Market Abuse Laws. Participant acknowledges that he or
she may be subject to insider trading restrictions and/or market abuse laws in
applicable jurisdictions including, but not limited to, the United States and,
if different, Participant’s country of residence, which may affect Participant’s
ability to acquire or sell Shares or rights to Shares (e.g., Restricted Stock
Units) under the Plan during such time as Participant is considered to have
“inside information” regarding the Company (as defined by the


7
Aeohive – Confidential – Notice of Grant & Grant Agreement (6-2018)

--------------------------------------------------------------------------------

hivelogo.jpg [hivelogo.jpg]


laws in the applicable jurisdictions). Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable insider trading policy of the Company. Participant
is responsible for ensuring compliance with any applicable restrictions and
should consult with his or her personal legal advisor on this matter.
26.    Foreign Asset/Account, Exchange Control and Tax Reporting and Other
Requirements. Depending on Participant’s country, Participant may be subject to
foreign asset/account, exchange control and/or tax reporting requirements as a
result of the vesting of the Restricted Stock Units, the acquisition, holding
and/or transfer of Shares or cash resulting from participation in the Plan
and/or the opening and maintaining of a brokerage or bank account in connection
with the Plan. Participant may be required to report such assets, accounts,
account balances and values, and/or related transactions to the applicable
authorities in his or her country. Participant may also be required to
repatriate sale proceeds or other funds received as a result of his or her
participation in the Plan to his or her country through a designated bank or
broker and/or within a certain time after receipt. Participant acknowledges that
he or she is responsible for ensuring compliance with any applicable foreign
asset/account, exchange control and tax reporting and other requirements.
Participant further understands that he or she should consult Participant’s
personal tax and legal advisors, as applicable on these matters.


8
Aeohive – Confidential – Notice of Grant & Grant Agreement (6-2018)

--------------------------------------------------------------------------------

hivelogo.jpg [hivelogo.jpg]




EXHIBIT B


SPECIAL PROVISIONS FOR
NON-U.S. PARTICIPANTS


TERMS AND CONDITIONS
This Exhibit B, which is part of the Agreement, contains additional or different
terms and conditions that govern the Restricted Stock Unit Award if Participant
is outside of the United States. The terms and conditions in Part A apply to all
Participants outside of the United States. The country-specific terms and
conditions in Part B apply to Participants located in any of the countries
listed in Part B. Capitalized terms used and not defined in this Exhibit B will
have the meaning given to them in the Grant Agreement and/or the Plan, as
applicable.
If Participant is a citizen or resident of a country other than the one in which
he or she is currently residing and/or working, is considered a resident of
another country for local law purposes or transfers employment and/or residency
between countries after the Date of Grant, the Administrator will, in its sole
discretion, determine the extent to which the terms and conditions included
herein will apply to Participant under such circumstances.
NOTIFICATIONS
This Exhibit B also includes notifications regarding exchange control and
certain other issues of which Participant should be aware with respect to his or
her participation in the Plan. The information is based on the exchange control,
securities and other laws in effect in the respective countries as of May 2018.
Such laws are often complex and change frequently. The Company therefore
strongly recommends that Participant not rely on the information in this Exhibit
B as the only source of information relating to the consequences of his or her
participation in the Plan because such information may be outdated when the
Restricted Stock Units vest, when Shares are issued to Participant and/or when
Participant sells any Shares issued pursuant to the Restricted Stock Units.
In addition, the information contained in this Exhibit B is general in nature
and may not apply to Participant’s particular situation. As a result, the
Company cannot assure Participant of any particular result. Participant should
therefore seek appropriate professional advice as to how the relevant laws in
Participant’s country may apply to his or her situation.
Finally, if Participant is a citizen or resident of a country other than the one
in which he or she is currently residing and/or working, is considered a
resident of another country for local law purposes, or transfers employment
and/or residency between countries after the Date of Grant, the information
contained herein may not apply to Participant in the same manner.


9
Aeohive – Confidential – Notice of Grant & Grant Agreement (6-2018)

--------------------------------------------------------------------------------

hivelogo.jpg [hivelogo.jpg]


A.    ALL NON-U.S. COUNTRIES
TERMS AND CONDITIONS
1.    Death of Participant. The following provision supplements Section 6 of
Exhibit A:
If Participant’s beneficiary designation is not valid or enforceable under
inheritance and/or other laws in Participant’s country at the time of
Participant’s death, then the beneficiary for purposes of any distribution or
delivery to be made to Participant under the Grant Agreement will be
Participant’s estate.
2.    Responsibility for Taxes. The following provision replaces Section 7 of
Exhibit A:
(a)    Participant acknowledges that, regardless of any action that the Company
or the Parent or Subsidiary for which Participant is a Service Provider (the
“Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related items
related to Participant’s participation in the Plan and legally applicable to
Participant (“Tax-Related Items”), the ultimate liability for all Tax-Related
Items is and remains Participant’s responsibility and may exceed the amount
actually withheld by the Company or the Employer, as applicable. Participant
further acknowledges that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Restricted Stock Units, including, but not
limited to, the grant, vesting or payment of the Restricted Stock Units, the
issuance of Shares upon vesting of the Restricted Stock Units, the subsequent
sale of Shares acquired pursuant to such issuance and the receipt of any
dividends; and (ii) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of the Restricted Stock Units to reduce or
eliminate Participant’s liability for Tax-Related Items or to achieve any
particular tax result.  Further, if Participant is subject to Tax-Related Items
in more than one jurisdiction, Participant acknowledges that the Company and/or
the Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.
(b)    Prior to any relevant taxable or tax withholding event, as applicable,
Participant shall pay or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items.  In this regard,
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy any withholding obligation for
Tax-Related Items by one or a combination of the following:
(i)    withholding from Participant’s wages or other cash compensation paid to
him or her by the Company and/or the Employer; or
(ii)    withholding from proceeds of the sale of Shares acquired at vesting,
either through a voluntary sale or through a mandatory sale (pursuant to this
authorization without further consent); or
(iii)    withholding in Shares to be issued upon vesting of the Restricted Stock
Units.  
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum rates, in which case
Participant may receive a refund of any over-withheld amounts


10
Aeohive – Confidential – Notice of Grant & Grant Agreement (6-2018)

--------------------------------------------------------------------------------

hivelogo.jpg [hivelogo.jpg]


in cash and will have no entitlement to the equivalent amount in Shares.  If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, Participant is deemed to have been issued the full number of Shares,
notwithstanding that some Shares are held back solely for the purpose of paying
the Tax-Related Items.
(c)    Finally, Participant agrees to pay to the Company or the Employer any
number of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of Participant’s participation in the Plan
that cannot be satisfied by the means previously described.  The Company may
refuse to issue or deliver Shares or the proceeds of the sale of Shares if
Participant fails to comply with his or her obligations in connection with the
Tax-Related Items.
3.    Nature of Award. The following provision replaces Section 9 of Exhibit A:
In accepting the Award of Restricted Stock Units, Participant acknowledges,
understands, and agrees that:
the Plan is established voluntarily by the Company, is discretionary in nature
and may be modified, amended, suspended or terminated by the Company at any
time, to the extent permitted by the Plan;
the grant of the Restricted Stock Units is exceptional, voluntary and occasional
and does not create any contractual or other right to receive future grants of
restricted stock units, or benefits in lieu of restricted stock units, even if
restricted stock units have been granted in the past;
all decisions with respect to future restricted stock units or other grants, if
any, will be at the sole discretion of the Company;
the Award of Restricted Stock Units and Participant’s participation in the Plan
shall not create a right to employment or be interpreted as forming an
employment or service contract with the Company, the Employer, or any Parent or
Subsidiary and shall not interfere with the ability of the Company, the
Employer, or any Parent or Subsidiary to terminate Participant’s status as a
Service Provider (if any);
Participant is voluntarily participating in the Plan;
the Restricted Stock Units and the Shares subject to the Restricted Stock Units
are not intended to replace any pension rights or compensation;
the Restricted Stock Units and the Shares subject to the Restricted Stock Units,
and the income from and value of the same, are not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculation of any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, holiday pay, pension or
retirement or welfare benefits or similar payments;
the future value of the underlying Shares is unknown, indeterminable and cannot
be predicted with certainty;


11
Aeohive – Confidential – Notice of Grant & Grant Agreement (6-2018)

--------------------------------------------------------------------------------

hivelogo.jpg [hivelogo.jpg]


no claim or entitlement to compensation or damages shall arise from forfeiture
of the Restricted Stock Units resulting from Participant’s termination as a
Service Provider (for any reason whatsoever and whether or not later found to be
invalid or in breach of employment laws in the jurisdiction where Participant is
engaged as a Service Provider or the terms of Participant’s employment or
service agreement, if any);
for purposes of the Restricted Stock Units, Participant’s status as a Service
Provider will be considered terminated as of the date he or she is no longer
actively providing services to the Company or any Parent or Subsidiary
(regardless of the reason for such termination and regardless of whether later
found to be invalid or in breach of employment laws in the jurisdiction where
Participant is engaged as a Service Provider or the terms of Participant’s
employment or service agreement, if any), and, unless otherwise expressly
provided in this Grant Agreement, Participant’s right to vest in the Restricted
Stock Units under the Plan, if any, will terminate as of such date and will not
be extended by any notice period (e.g., the period during which Participant is
considered a Service Provider would not include any contractual notice period or
any period of “garden leave” or similar period mandated under employment laws in
the jurisdiction where Participant is engaged as a Service Provider or the terms
of Participant’s employment or service agreement, if any; the Administrator
shall have the exclusive discretion to determine when Participant is no longer
actively providing services for purposes of the Restricted Stock Units
(including, subject to Section 12 of the Plan, whether Participant may still be
considered to be providing services while on a leave of absence); and
neither the Company nor the Employer nor any Parent or Subsidiary will be liable
for any foreign exchange rate fluctuation between Participant’s local currency
and the United States Dollar that may affect the value of the Restricted Stock
Units or of any amounts due to Participant pursuant to the Restricted Stock
Units or the subsequent sale of any Shares acquired under the Plan.
4.    Data Privacy Information and Consent.
The Company is located at 1011 McCarthy Boulevard, Milpitas, California 95035
U.S.A. and grants Restricted Stock Units under the Plan to employees of the
Company and its Subsidiaries, at the Company’s sole discretion. If Participant
would like to participate in the Plan, Participant should review the following
information about the Company’s data processing practices and declare
Participant’s consent.
Data Collection and Usage. The Company collects, processes and uses
Participant’s personal data, including Participant’s name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, citizenship, job title, any Shares or directorships held in the
Company, and details of all Restricted Stock Units or any other Awards granted,
canceled exercised, vested, or outstanding in my favor, which the Company
receives from me or the Employer. If the Company offers Participant a grant of
Restricted Stock Units under the Plan, then the Company will collect
Participant’s personal data for purposes of allocating stock and implementing,
administering and managing the Plan. The Company’s legal basis for the
processing of my personal data would be Participant’s consent.
Stock Plan Administration Service Providers. The Company transfers participant
data to E*Trade Financial Corporate Services, Inc. and E*Trade Securities LLC
(“e*Trade”), an independent service provider based in the United States, which
assists the Company with the implementation, administration


12
Aeohive – Confidential – Notice of Grant & Grant Agreement (6-2018)

--------------------------------------------------------------------------------

hivelogo.jpg [hivelogo.jpg]


and management of the Plan. In the future, the Company may select a different
service provider and share Participant’s data with another company that serves
in a similar manner. The Company’s service provider will open an account for
Participant to receive and trade Shares. Participant will be asked to agree on
separate terms and data processing practices with the service provider, which is
a condition to Participant’s ability to participate in the Plan.
International Data Transfers. The Company and its service providers are based in
the United States. Participant should note that Participant’s country may have
enacted data privacy laws that are different from the United States. For
example, the European Commission has issued a limited adequacy finding with
respect to the United States that applies only to the extent companies register
for the E.U.-U.S. Privacy Shield program, which is open to companies subject to
Federal Trade Commission jurisdiction and in which the Company does not
participate with respect to employee data. The Company’s legal basis for the
transfer of Participant’s personal data is Participant’s consent.
Data Retention. The Company will use Participant’s personal data only as long as
is necessary to implement, administer and manage my participation in the Plan or
as required to comply with legal or regulatory obligations, including under tax
and security laws. When the Company no longer needs Participant’s personal data,
the Company will remove it from it from its systems. If the Company keeps data
longer, it would be to satisfy legal or regulatory obligations and the Company’s
legal basis would be relevant laws or regulations.
Voluntariness and Consequences of Consent Denial or Withdrawal. Participant’s
participation in the Plan and Participant’s grant of consent is purely
voluntary. Participant may deny or withdraw Participant’s consent at any time.
If Participant does not consent, or if Participant withdraws Participant’s
consent, Participant cannot participate in the Plan. This would not affect
Participant’s salary as an employee or Participant’s career; Participant would
merely forfeit the opportunities associated with the Plan.
Data Subject Rights. Participant may have a number of rights under data privacy
laws in Participant’s country. For example, in the E.U., Participant’s rights
include the right to (a) request access or copies of personal data the Company
processes, (b) rectification of incorrect data, (c) deletion of data, (d)
restrictions on processing, (e) to lodge complaints with competent authorities
in Participant’s country, and/or (f) request a list with the names and addresses
of any potential recipients of Participant’s personal data. To receive
clarification regarding Participant’s rights or to exercise Participant’s rights
please contact the Company at 1011 McCarthy Boulevard, Milpitas, California
95035 U.S.A. Attention: Stock Administration.
By clicking on the data privacy acceptance box in the Company’s electronic
procedures, Participant is declaring that Participant agrees with the data
processing practices described herein and consents to the collection, processing
and use of Data by the Company and the transfer of Data to the recipients
mentioned above, including recipients located in countries which do not adduce
an adequate level of protection from a European (or other non-U.S.) data
protection law perspective, for the purposes described above.
Finally, upon request of the Company or the Employer, Participant agrees to
provide an executed data privacy consent form (or any other agreements or
consents) that the Company and/or the Employer


13
Aeohive – Confidential – Notice of Grant & Grant Agreement (6-2018)

--------------------------------------------------------------------------------

hivelogo.jpg [hivelogo.jpg]


may deem necessary to obtain from Participant for the purpose of administering
Participant’s participation in the Plan in compliance with the data privacy laws
in Participant’s country, either now or in the future. Participant understands
and agrees that Participant will not be able to participate in the Plan if
Participant fails to provide any such consent or agreement requested by the
Company and/or the Employer.
5.    Language. Participant acknowledges that he or she is sufficiently
proficient in English to understand the terms and conditions of this Grant
Agreement. If Participant has received this Grant Agreement or any other
document related to the Award translated into a language other than English and
if the meaning of the translated version differs from the English version, the
English version shall control.


14
Aeohive – Confidential – Notice of Grant & Grant Agreement (6-2018)

--------------------------------------------------------------------------------

hivelogo.jpg [hivelogo.jpg]


6.    
B.    COUNTRY-SPECIFIC TERMS, CONDITIONS AND NOTIFICATIONS
AUSTRALIA
TERMS AND CONDITIONS
Nature of Plan. The Plan is a plan to which Subdivision 83A-C of the Income Tax
Assessment Act 1997 (Cth) applies (subject to the conditions in that Act).


Australian Offer Document. Additional details regarding the offer of the
Restricted Stock Units are set forth below in the Australian Offer Document.


The Company is pleased to provide Participant with this offer to participate in
the Plan. This offer sets out information regarding the grant of Restricted
Stock Units to Australian resident employees of the Company and its affiliates.
This offer is provided by the Company to ensure compliance of the Plan with
Australian Securities and Investments Commission (“ASIC”) Class Order 14/1000
and relevant provisions of the Corporations Act 2001.


In addition to the information set out in the Grant Agreement, Participant is
also being provided with copies of the following documents:


1.
The Plan;

2.
The U.S. Prospectus for the Plan, and

3.
Employee Information Supplement for Australia

(collectively, the “Additional Documents”).


The Additional Documents provide further information to help Participant make an
informed investment decision about participating in the Plan. Neither the Plan
nor the Prospectus is a prospectus for the purposes of the Corporations Act
2001.


Participant should not rely upon any oral statements made in relation to this
offer. Participant should rely only upon the statements contained in the Grant
Agreement and the Additional Documents when considering participation in the
Plan.


Securities Law Notification


Investment in shares involves a degree of risk. Participants who elect to
participate in the Plan should monitor their participation and consider all risk
factors relevant to the acquisition of Shares under the Plan as set out in the
Grant Agreement and the Additional Documents.




15
Aeohive – Confidential – Notice of Grant & Grant Agreement (6-2018)

--------------------------------------------------------------------------------

hivelogo.jpg [hivelogo.jpg]


The information contained in this offer is general information only. It is not
advice or information that takes into account Participant’s objectives,
financial situation and needs.


Participant should consider obtaining his or her own financial product advice
from an independent person who is licensed by ASIC to give advice about
participation in the Plan.


Additional Risk Factors for Australian Residents


Participant should have regard to risk factors relevant to investment in
securities generally and, in particular, to the holding of Shares. For example,
the price at which the Shares are traded on the New York Stock Exchange may
increase or decrease due to a number of factors. There is no guarantee that the
price of the Shares will increase. Factors which may affect the price of the
Shares include fluctuations in the domestic and international market for listed
stocks, general economic conditions, including interest rates, inflation rates,
commodity and oil prices, changes to government fiscal, monetary or regulatory
policies, legislation or regulation, the nature of the markets in which the
Company operates and general operational and business risks.
In addition, Participant should be aware that the Australian dollar value of any
Shares acquired pursuant to the Award will be affected by the U.S.
dollar/Australian dollar exchange rate. Participation in the Plan involves
certain risks related to fluctuations in this rate of exchange.


Common Stock


Common stock of a U.S. corporation is analogous to ordinary shares of an
Australian corporation. Each holder of the Common Stock is entitled to one vote
for each Share held.


The Common Stock is traded on the New York Stock Exchange in the United States
of America under the symbol “HIVE.”


The Shares are not liable to any further calls for payment of capital or for
other assessment by the Company and have no sinking fund provisions, pre-emptive
rights, conversion rights or redemption provisions.


Ascertaining the Market Price of Shares


The Grantee may ascertain the current market price of the Shares as traded on
the New York Stock Exchange at http://www.nyse.com under the symbol “HIVE.” The
Australian dollar equivalent of that price can be obtained at:
http://www.rba.gov.au/statistics/frequency/exchange-rates.html.
This is not a prediction of what the market price of the Shares will be on any
applicable vesting date or when Shares are issued to Participant or at any other
time or of the applicable exchange rate at such time.


16
Aeohive – Confidential – Notice of Grant & Grant Agreement (6-2018)

--------------------------------------------------------------------------------

hivelogo.jpg [hivelogo.jpg]




BELGIUM
There are no country-specific provisions.
BRAZIL
TERMS AND CONDITIONS
Nature of Grant. This provision supplements Part A, Section 3 of this Exhibit B:


By accepting the Award of Restricted Stock Units, Participant agrees that (i) he
or she is making an investment decision, (ii) Participant will be entitled to
receive Shares pursuant to Restricted Stock Units only if the vesting conditions
are met and any necessary services are rendered by Participant between the Grant
Date and the applicable vesting date, and (iii) the value of the underlying
Shares is not fixed and may increase or decrease without compensation to
Participant.


Compliance with Law. By accepting the Award of Restricted Stock Units,
Participant agrees to comply with all applicable Brazilian laws and to pay any
and all applicable Tax-Related Items associated with the vesting of the
Restricted Stock Units, the issuance of Shares, the sale of Shares acquired
under the Plan, or the receipt of any dividends in the future.
NOTIFICATIONS
Exchange Control Information. If Participant is resident or domiciled in Brazil,
Participant must submit a declaration of assets and rights held outside of
Brazil, including Shares acquired under the Plan, to the Central Bank of Brazil
if the aggregate value of such assets and rights is at least US$100,000.
Participant should consult his or her personal legal advisor for details
regarding this requirement.
CANADA
TERMS AND CONDITIONS
Company’s Obligation to Pay. The following provision supplements Section 2 of
Exhibit A:
Notwithstanding the discretion generally vested in the Administrator concerning
payment of Restricted Stock Units in cash, Shares, or a combination of both
under Section 8(d) of the Plan, vested Restricted Stock Units shall be paid in
Shares only.
Nature of Award. The following provision replaces Part A, Section 3(j) of this
Exhibit B:
For purposes of the Restricted Stock Units, Participant’s status as a Service
Provider shall be considered terminated as of the earlier of (a) the date on
which Participant’s status as a Service Provider is terminated; (b) the date on
which Participant receives a written notice of termination as a Service
Provider, regardless of any notice period or period of pay in lieu of notice
required under any employment law in the country where Participant resides
(including, but not limited to, statutory law, regulatory law, and/or common
law),


17
Aeohive – Confidential – Notice of Grant & Grant Agreement (6-2018)

--------------------------------------------------------------------------------

hivelogo.jpg [hivelogo.jpg]


even if such law is otherwise applicable to Participant’s benefits from the
Employer; or (c) the date Participant is no longer actively providing services
to the Company or any Parent or Subsidiary (regardless of the reason for such
termination and regardless of whether later found to be invalid or in breach of
employment laws in the jurisdiction where Participant is engaged as a Service
Provider or the terms of any employment or service agreement) and, unless
otherwise expressly provided in this Grant Agreement or determined by the
Administrator, Participant’s right to vest in the Restricted Stock Units under
the Plan, if any, will terminate as of such date; the Administrator shall have
the exclusive discretion to determine when Participant is no longer a Service
Provider for purposes of the Restricted Stock Units.
The following provisions apply only if Participant is in Quebec:
Consent to Receive Information in English. The parties acknowledge that it is
their express wish that the Agreement, as well as all documents, notices, and
legal proceedings entered into, given, or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.
Les parties reconnaissent avoir expressement souhaité que la convention [«Grant
Agreement»], ainsi que tous les documents, avis et procédures judiciaries,
éxecutés, donnés ou intentés en vertu de, ou lié, directement ou indirectement à
la présente convention, soient rédigés en langue anglaise.
Data Privacy. The following provision supplements Part A, Section 4 of this
Exhibit B:
Participant hereby authorizes the Company and the Company’s representatives to
discuss and obtain all relevant information from all personnel, professional or
non-professional, involved in administration of the Plan. Participant further
authorizes the Company, the Employer, and/or any Parent or Subsidiary, as well
as E*Trade (or such other stock plan service provider as may be selected by the
Company to assist with implementation, administration, and management of the
Plan) to disclose and discuss such information with their advisors. Participant
also authorizes the Company, the Employer, and/or any Parent or Subsidiary to
record such information and to keep such information in Participant’s employment
file.
NOTIFICATIONS
Securities Law Information. Participant is permitted to sell Shares acquired
under the Plan through the designated broker under the Plan, if any, provided
that the resale of such Shares takes place outside of Canada through the
facilities of a stock exchange on which the Shares are listed. The Shares are
currently listed on the New York Stock Exchange in the United States of America.
CHINA
TERMS AND CONDITIONS
The following terms and conditions apply to Participants in China who are
subject to PRC exchange control laws, as determined by the Administrator in its
sole and absolute discretion.
Vesting. The following provision supplements Section 3 of Exhibit A:


18
Aeohive – Confidential – Notice of Grant & Grant Agreement (6-2018)

--------------------------------------------------------------------------------

hivelogo.jpg [hivelogo.jpg]


In addition to the vesting provisions set forth in the Notice of Grant, the
Restricted Stock Units shall not vest unless and until the date on which the
Company (or a Parent or Subsidiary, as applicable) has obtained approval from
the PRC State Administration of Foreign Exchange (“SAFE”) to permit the
operation of the Plan and the issuance of Shares under the Plan in China, as
determined by the Administrator in its sole and absolute discretion.
Company’s Obligation to Pay. The following provisions supplement Sections 2 and
7 of Exhibit A:
(i)
The Company reserves the right to mandate, on Participant’s behalf pursuant to
this authorization without further consent, the immediate sale of Shares issued
to Participant upon vesting of Restricted Stock Units if the Administrator
determines, in its sole and absolute discretion, that the immediate sale of
Shares is necessary or advisable for legal or administrative reasons.

(ii)
If the Company does not mandate the immediate sale of Shares, any Shares issued
to Participant upon vesting of the Restricted Stock Units must be held with the
Company’s designated broker (currently, E*Trade) until Participant sells such
Shares; provided, however, that nothing in this provision shall prevent
Participant from selling the Shares at his or her discretion, subject to any
applicable Company insider-trading policy and subsection (iii) below.

(iii)
If Participant’s relationship as a Service Provider terminates while Participant
holds any Shares, Participant (or, if Participant’s termination as a Service
Provider is due to death, Participant’s estate or such other person as acquired
the right to the Shares) must sell the Shares before the last trading day of the
6th month following termination of Participant’s relationship as a Service
Provider (the “Last Trading Day”). If the Shares have not been sold before the
Last Trading Day, the Company’s designated broker will automatically sell all
Shares on the Last Trading Day on Participant’s behalf pursuant to this
authorization without further consent. The Shares generally will be sold at the
applicable market price at the time of sale. Neither the Company nor its
designated broker shall be obligated to arrange for sale of the Shares at a
particular price.

Exchange Control Restrictions. Participant must repatriate the cash proceeds
from the sale of Shares acquired under the Plan, any dividends paid with respect
to the Shares and any other funds resulting from the Restricted Stock Units to
China. Participant further understands that the repatriation may need to be
effectuated through a special exchange control account established by the
Company, the Employer, or a Parent or Subsidiary, and Participant hereby agrees
and consents to the transfer of such funds to such special exchange control
account before being delivered to Participant. The proceeds (or other funds) may
be paid to Participant in U.S. dollars or local currency at the Company’s
discretion. If the funds are paid to Participant in U.S. dollars, Participant
will be required to set up a U.S. dollar bank account in China so that the
proceeds may be deposited into this account. If the proceeds are paid to
Participant in local currency, (i) the Company is under no obligation to secure
any particular exchange conversion rate and the Company may face delays in
converting the proceeds to local currency due to exchange control restrictions,
and (ii) Participant agrees to bear any currency fluctuation risk attributable
to the period between sale of Shares (or receipt of any funds resulting from the
Restricted Stock Units) and distribution of the funds to Participant through the
special exchange control account established by the Company, the Employer, or a
Parent or Subsidiary. Participant further agrees to comply with any other
requirements that may be imposed by the Company in the future in order to
facilitate compliance with exchange control requirements in China and to sign
any


19
Aeohive – Confidential – Notice of Grant & Grant Agreement (6-2018)

--------------------------------------------------------------------------------

hivelogo.jpg [hivelogo.jpg]


agreements, forms or consents as may be reasonably requested by the Company,
E*Trade or another brokerage firm designated by the Company.
DENMARK
TERMS AND CONDITIONS


Participant acknowledges that Participant has received an Employer Statement,
translated into Danish, which sets forth additional terms of the Restricted
Stock Units, to the extent that the Danish Stock Option Act applies to the
Restricted Stock Units.
FRANCE
TERMS AND CONDITIONS
Type of Award. This Award of Restricted Stock Units is not intended to qualify
for specific tax or social security treatment in France and is not considered a
qualified award under the French Commercial Code.
Language Consent. By accepting the Award of Restricted Stock Units, Participant
confirms having read and understood the documents relating to the Award (the
Plan and the Grant Agreement, including this Exhibit B) which were provided in
the English language. Participant accepts the terms of these documents
accordingly.
Consentement Relatif à la Langue Utilisée. En acceptant l’Attribution d’ Actions
Gratuites, le Participant confirme avoir lu et compris les documents relatifs à
l’Attribution (le Plan et le Contrat, y compris la présente Annexe B) qui lui
ont été remis en langue anglaise. Le Participant accepte les termes de ces
documents en consequence.
GERMANY
NOTIFICATIONS
Exchange Control Information.  Cross-border payments in excess of €12,500 in
connection with the purchase or sale of securities (e.g., transfer of proceeds
from the sale of Shares into Germany) must be reported electronically to the
German Federal Bank. The online filing portal may be accessed at the website of
the German Federal Bank. Participant should consult his or her personal legal
advisor for details regarding this requirement.
KOREA
There are no country-specific provisions.
NETHERLANDS
There are no country-specific provisions.
NEW ZEALAND
WARNING


20
Aeohive – Confidential – Notice of Grant & Grant Agreement (6-2018)

--------------------------------------------------------------------------------

hivelogo.jpg [hivelogo.jpg]




Participant understands that Participant is being offered Restricted Stock Units
which, if vested, will entitle Participant to acquire Shares, in accordance with
the terms of the Plan. The Shares, if issued, will give Participant a stake in
the ownership of the Company. Participant may receive a return if dividends are
paid.


If the Company runs into financial difficulties and is wound up, Participant
will be paid only after all creditors and holders of preference shares (if any)
have been paid. Participant may lose some or all of Participant’s investment, if
any.
New Zealand law normally requires people who offer financial products to give
information to investors before they invest. This information is designed to
help investors to make an informed decision. The usual rules do not apply to
this offer because it is a small offer. As a result, Participant may not be
given all the information usually required. Participant will also have fewer
other legal protections for this investment. Participant should ask questions,
read all documents carefully, and seek independent financial advice before
committing.


SPAIN
TERMS AND CONDITIONS
Forfeiture upon Termination of Status as a Service Provider and Nature of Award.
The following provisions supplement Section 5 of Exhibit A and Part A, Section 3
of this Exhibit B:
By accepting the Award of Restricted Stock Units, Participant consents to
participate in the Plan and acknowledges that he or she has received a copy of
the Plan.
Participant understands and agrees that, as a condition of the Award of the
Restricted Stock Units, termination of Participant’s status as a Service
Provider for any reason (including for the reasons listed below) will
automatically result in the loss of any portion of the Award of Restricted Stock
Units that has not vested as of the date that Participant is no longer actively
engaged as a Service Provider, as described in Section 5 of Exhibit A and Part
A, Section 3(j) of this Exhibit B.
In particular, Participant understands and agrees that any unvested Restricted
Stock Units as of the date that Participant is no longer actively engaged as a
Service Provider will be forfeited without entitlement to the underlying Shares
or to any amount of indemnification in the event of termination of Participant’s
status as a Service Provider by reason of, but not limited to, resignation,
retirement, disciplinary dismissal adjudged to be with or without cause,
material modification of the terms of employment under Article 41 of the
Workers’ Statute, relocation under Article 40 of the Workers’ Statute, Article
50 of the Workers’ Statute, unilateral withdrawal by the Employer and under
Article 10.3 of the Royal Decree 1382/1985. Participant acknowledges having read
and specifically accepts the conditions referred to in Section 5 of Exhibit A
and Part A, Section 3(j) of this Exhibit B.
NOTIFICATIONS
Securities Law Information. No “offer of public securities to the public”, as
defined under Spanish law, has taken place or will take place in the territory
of Spain in connection with the Award of Restricted Stock


21
Aeohive – Confidential – Notice of Grant & Grant Agreement (6-2018)

--------------------------------------------------------------------------------

hivelogo.jpg [hivelogo.jpg]


Units. Neither the Plan nor the Grant Agreement has been or will be registered
with the Comisión Nacional del Mercado de Valores (i.e., Spanish Securities
Exchange Commission). Neither the Plan nor the Grant Agreement constitutes a
public offering prospectus.
Exchange Control Information. Participant must declare the acquisition,
ownership, and disposition of Shares to the Spanish Dirección General de
Comercio e Inversiones (the “DGCI”) of the Ministry of Economy and
Competitiveness on a Form D-6.
Participant also may be required to electronically declare to the Bank of Spain
foreign accounts (including brokerage accounts), any foreign instruments
(including Shares acquired under the Plan), and any transactions with
non-residents of Spain (including any payment of Shares at vesting of Restricted
Stock Units), depending on the balances in such accounts, together with the
value of such instruments, and/or the volume of transactions with non-residents
of Spain during the relevant year. Participant should consult his or her
personal legal advisor for details regarding this requirement.
SWEDEN
There are no country-specific provisions.
UNITED ARAB EMIRATES
NOTIFICATIONS
Securities Law Information. The Grant Agreement, the Plan and any other
documents Participant may receive in connection with his or her participation in
the Plan are intended only for distribution to select individuals who have a
Service Provider relationship with the Company and/or a Parent or Subsidiary in
the United Arab Emirates and are being provided in connection with an employee
incentive scheme. The Plan and the Grant Agreement are intended for distribution
only to such Service Providers and must not be delivered to or relied upon by
any other person. Participant should conduct his or her own due diligence
concerning the securities. If Participant does not understand the contents of
the Plan and the Grant Agreement, he or she should consult an authorized
financial advisor. The Emirates Securities and Commodities Authority has no
responsibility for reviewing or verifying any documents in connection with the
Plan. Neither the Ministry of Economy nor the Dubai Department of Economic
Development has approved the Plan or the Grant Agreement, and neither body has
taken steps to verify the information set out therein; as such, neither body has
any responsibility for such documents.
UNITED KINGDOM
TERMS AND CONDITIONS
Company’s Obligation to Pay. The following provision supplements Section 2 of
Exhibit A:


Notwithstanding the discretion generally vested in the Administrator concerning
payment of Restricted Stock Units in cash, Shares, or a combination of both
under Section 8(d) of the Plan, vested Restricted Stock Units shall be paid in
Shares only.
Responsibility for Taxes. The following provisions supplement Part A, Section 2
of this Exhibit B:


22
Aeohive – Confidential – Notice of Grant & Grant Agreement (6-2018)

--------------------------------------------------------------------------------

hivelogo.jpg [hivelogo.jpg]


Without limitation to Part A, Section 2 of this Exhibit B. Participant agrees
that Participant is liable for all Tax-Related Items and hereby covenants to pay
all such Tax-Related Items, as and when requested by the Company or the Employer
or by Her Majesty’s Revenue and Customs (“HMRC”) (or any other tax authority or
any other relevant authority). Participant also agrees to indemnify and keep
indemnified the Company and the Employer against any Tax-Related Items that they
are required to pay or withhold or have paid or will pay to HMRC (or any other
tax authority or any other relevant authority) on Participant’s behalf.
Notwithstanding the foregoing, if Participant is a director or executive officer
of the Company (within the meaning of Section 13(k) of the Exchange Act), the
amount of any uncollected income tax may constitute a benefit to Participant on
which additional income tax and national insurance contributions (“NICs”) may be
payable. Participant will be responsible for reporting and paying any income tax
due on this additional benefit directly to HMRC under the self-assessment
regime, and for paying the Company or the Employer (as appropriate) for the
value of any employee NICs due on this additional benefit which may be collected
from Participant by the Company or the Employer by any of the means referred to
in Part A, Section 2 of this Exhibit B.
Joint Election. As a condition of participation in the Plan, Participant agrees
to accept any liability for secondary Class 1 NICs which may be payable by the
Company and/or the Employer in connection with the Restricted Stock Units and
any event giving rise to Tax-Related Items (the “Employer’s Liability”). Without
prejudice to the foregoing, Participant agrees to execute the following joint
election with the Company, the form of such joint election being formally
approved by HMRC (the “Joint Election”) and any other consent or election
required to accomplish the transfer of the Employer’s Liability to Participant.
Participant understands that the Joint Election applies to any Restricted Stock
Units granted to him or her under the Plan after the execution of the Joint
Election. Participant further agrees to execute such other joint elections as
may be required between him or her and any successor to the Company and/or the
Employer. Participant further agrees that the Company and/or the Employer may
collect the Employer’s Liability from him or her by any of the means set forth
in Part A, Section 2 of this Exhibit B.


If Participant does not enter into a Joint Election prior to the first vesting
date of the Restricted Stock Units or any other event giving rise to Tax-Related
Items, he or she will not be entitled to vest in the Restricted Stock Units or
receive any benefit in connection with the Restricted Stock Units unless and
until he or she enters into a Joint Election, and no Shares or other benefit
pursuant to the Restricted Stock Units will be issued to Participant under the
Plan, without any liability to the Company and/or the Employer; provided,
however, that this provision shall not apply if Participant is a U.S. taxpayer
and the application of this provision would cause the Restricted Stock Units to
fail to qualify under an exemption from, or comply with, Section 409A of the
Code.


23
Aeohive – Confidential – Notice of Grant & Grant Agreement (6-2018)

--------------------------------------------------------------------------------

hivelogo.jpg [hivelogo.jpg]





--------------------------------------------------------------------------------

Important Note on the Joint Election to Transfer
Employer National Insurance Contributions

--------------------------------------------------------------------------------

As a condition of participation in the Aerohive Networks, Inc. 2014 Equity
Incentive Plan (the “Plan”) and the restricted stock units (the “Restricted
Stock Units”) that have been granted to you (“Participant”) by Aerohive
Networks, Inc. (the “Company”), Participant is required to enter into a joint
election to transfer to Participant any liability for employer national
insurance contributions (the “Employer’s Liability”) that may arise in
connection with the Restricted Stock Units or in connection with any restricted
stock units that may be granted by the Company to Participant under the Plan
(the “Joint Election”).
If Participant does not agree to enter into the Joint Election, the grant of the
Restricted Stock Units will be worthless, and Participant will not be able to
vest in the Restricted Stock Units or receive any benefit in connection with the
Restricted Stock Units.
By entering into the Joint Election:
•
Participant agrees that any Employer’s Liability that may arise in connection
with or pursuant to the vesting of the Restricted Stock Units (or any restricted
stock units granted to Participant under the Plan) or the acquisition of shares
of the Company or other taxable events in connection with the Restricted Stock
Units (or any other restricted stock units granted under the Plan) will be
transferred to Participant;

•
Participant authorizes the Company and/or Participant’s employer to recover an
amount sufficient to cover this liability by any method set forth in the
Restricted Stock Unit Grant Agreement and/or the Joint Election; and

•
Participant acknowledges that even if he or she has accepted the Joint Election
via the Company’s online procedure, the Company or Participant’s employer may
still require Participant to sign a paper copy of the Joint Election (or a
substantially similar form) if the Company determines such is necessary to give
effect to the Joint Election.

By accepting the Restricted Stock Units through the Company’s online acceptance
procedure at E*Trade (or by signing the Notice of Grant), Participant is
agreeing to be bound by the terms of the Joint Election.
Please read the terms of the Joint Election carefully before
accepting the Restricted Stock Unit Grant Agreement
and the Joint Election.
Please print and keep a copy of the Joint Election
for your records.


24
Aeohive – Confidential – Notice of Grant & Grant Agreement (6-2018)

--------------------------------------------------------------------------------

hivelogo.jpg [hivelogo.jpg]




AEROHIVE NETWORKS, INC.
2014 EQUITY INCENTIVE PLAN
(UK Employees)


Election to Transfer the Employer’s National Insurance Liability to the Employee


1.    PARTIES
This Election is between:
(A)
You, the individual who has gained access to this Election (the “Employee”), who
is employed by Aerohive Networks Europe Ltd. (registered number 6400590) whose
registered office is at West Block, The Courtyard, 16-18 West Street, Farnham,
Surrey GU9 7DR (the “Employer”) and who is eligible to receive restricted stock
units (“Restricted Stock Units”) granted by Aerohive Networks, Inc. pursuant to
the terms and conditions of the 2014 Equity Incentive Plan (the “Plan”), and

(B)
Aerohive Networks, Inc. of 1011 McCarthy Boulevard, Milpitas, CA 95035, United
States of America (the “Company”), which may grant Restricted Stock Units under
the Plan and is entering into this Form of Election on behalf of the Employer.

2.    PURPOSE OF ELECTION
2.1
This Election relates to Restricted Stock Units granted by the Company under the
Plan on or after 28 March 2014.

2.2
In this Election the following words and phrases have the following meanings:

“Taxable Event” means, in relation to the Restricted Stock Units:
(i)
the acquisition of securities pursuant to the Restricted Stock Units (within
section 477(3)(a) of ITEPA); and/or

(ii)
the assignment or release of the Restricted Stock Units in return for
consideration (within section 477(3)(b) of ITEPA); and/or

(iii)
the receipt of a benefit in connection with the Restricted Stock Units, other
than a benefit within (i) or (ii) above (within section 477(3)(c) of ITEPA);
and/or

(iv)
post-acquisition charges relating to the Restricted Stock Units and/or shares
acquired pursuant to the Restricted Stock Units (within section 427 of ITEPA);
and/or

(v)
post-acquisition charges relating to the Restricted Stock Units and/or shares
acquired pursuant to the Restricted Stock Units (within section 439 of ITEPA).



25
Aeohive – Confidential – Notice of Grant & Grant Agreement (6-2018)

--------------------------------------------------------------------------------

hivelogo.jpg [hivelogo.jpg]


“ITEPA” means the Income Tax (Earnings and Pensions) Act 2003.
“SSCBA” means the Social Security Contributions and Benefits Act 1992.
2.3
This Election relates to the Employer’s secondary Class 1 National Insurance
Contributions (the “Employer’s Liability”) which may arise on the occurrence of
a Taxable Event in respect of the Restricted Stock Units pursuant to section
4(4)(a) and/or paragraph 3B(1A) of Schedule 1 of the SSCBA.

2.4
This Election does not apply in relation to any liability, or any part of any
liability, arising as a result of regulations being given retrospective effect
by virtue of section 4B(2) of either the SSCBA or the Social Security
Contributions and Benefits (Northern Ireland) Act 1992.

2.5
This Election does not apply to the extent that it relates to relevant
employment income which is employment income of the earner by virtue of Chapter
3A of Part VII of ITEPA (employment income: securities with artificially
depressed market value).

3.    THE ELECTION
The Employee and the Company jointly elect that the entire liability of the
Employer to pay the Employer’s Liability on the Taxable Event is hereby
transferred to the Employee. The Employee understands that by accepting the
grant of the Restricted Stock through the Company’s online acceptance procedure
at E*Trade or by signing the Notice of Grant to accept the grant of the
Restricted Stock Units he or she will become personally liable for the
Employer’s Liability covered by this Election. This Election is made in
accordance with paragraph 3B(1) of Schedule 1 to SSCBA.
4.    PAYMENT OF THE EMPLOYER’S LIABILITY
4.1
The Employee hereby authorizes the Company and/or the Employer to collect the
Employer’s Liability from the Employee at any time after the Taxable Event:

(i)
by deduction from salary or any other payment payable to the Employee at any
time on or after the date of the Taxable Event; and/or

(ii)
directly from the Employee by payment in cash or cleared funds; and/or

(iii)
by arranging, on behalf of the Employee, for the sale of some of the securities
which the Employee is entitled to receive in respect of the Restricted Stock
Units; and/or

(iv)
by any other means specified in the Restricted Stock Unit Grant Agreement.

4.2
The Company hereby reserves for itself and the Employer the right to withhold
the transfer of any securities in respect of the Restricted Stock Units to the
Employee until full payment of the Employer’s Liability is received.

4.3
The Company agrees to procure the remittance by the Employer of the Employer’s
Liability to HM Revenue and Customs on behalf of the Employee within 14 days
after the end of the



26
Aeohive – Confidential – Notice of Grant & Grant Agreement (6-2018)

--------------------------------------------------------------------------------

hivelogo.jpg [hivelogo.jpg]


UK tax month during which the Taxable Event occurs (or within 17 days after the
end of the UK tax month during which the Taxable Event occurs, if payments are
made electronically).
5.    Duration of Election
5.1
The Employee and the Company agree to be bound by the terms of this Election
regardless of whether the Employee is transferred abroad or is not employed by
the Employer on the date on which the Employer’s Liability becomes due.

5.2
Any reference in this Election to the Company and/or the Employer shall include
that entity’s successors in title and assigns as permitted in accordance with
the terms of the Plan and the Restricted Stock Unit Grant Agreement. This
Election will continue in effect in respect of any awards which replace the
Restricted Stock Units in circumstances where section 483 of ITEPA applies.

5.3    This Election will continue in effect until the earliest of the
following:
(i)
the Employee and the Company agree in writing that it should cease to have
effect;

(ii)
on the date the Company serves written notice on the Employee terminating its
effect;

(iii)
on the date HM Revenue and Customs withdraws approval of this Election; or

(iv)
after due payment of the Employer’s Liability in respect of the entirety of the
Restricted Stock Units to which this Election relates or could relate, such that
the Election ceases to have effect in accordance with its terms.

6.    Acceptance by the Employee
The Employee acknowledges that by accepting the grant of the Restricted Stock
through the Company’s online acceptance procedure at E*Trade or by signing the
Notice of Grant to accept the grant of the Restricted Stock Units, the Employee
agrees to be bound by the terms of this Election.
7.    Acceptance by the Company
The Company acknowledges that, by arranging for the scanned signature of an
authorized representative to appear on this Election, the Company agrees to be
bound by the terms of this Election.
Signed for and on behalf of the Company


Vice President of Legal Services




27
Aeohive – Confidential – Notice of Grant & Grant Agreement (6-2018)